Case 3:21-ap-03001-MFW Doc 1-2 Filed 07/20/21 Entered 07/20/21 12:07:04   Desc
                    Exhibit Exhibit 2 Police Report Page 1 of 4



          UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                         BANKRUPTCY DIVISION



                                COMPLAINT

     FOR CIVIL RACKETEERING, CIVIL VIOLATIONS OF THE CRIMINALLY
   INFLUENCED AND CORRUPT ORGANIZATIONS ACT, FOR DEPRIVATION OF
      CIVIL RIGHTS UNDER THE COLOR OF LAW AND FOR OTHER RELIEF




                                EXHIBIT 2

  PL BENTA’S SEPTEMBER 3, 2011, POLICE REPORT OF THE JULY 29TH EVENTS
Case 3:21-ap-03001-MFW     DocDocument
         Case: 1:12-cv-00042   1-2 Filed#:07/20/21    Entered
                                              1-6 Filed:       07/20/21
                                                         04/20/12  Page12:07:04
                                                                        1 of 3    Desc
                     Exhibit Exhibit 2 Police Report Page 2 of 4
Case 3:21-ap-03001-MFW     DocDocument
         Case: 1:12-cv-00042   1-2 Filed#:07/20/21    Entered
                                              1-6 Filed:       07/20/21
                                                         04/20/12  Page12:07:04
                                                                        2 of 3    Desc
                     Exhibit Exhibit 2 Police Report Page 3 of 4
Case 3:21-ap-03001-MFW     DocDocument
         Case: 1:12-cv-00042   1-2 Filed#:07/20/21    Entered
                                              1-6 Filed:       07/20/21
                                                         04/20/12  Page12:07:04
                                                                        3 of 3    Desc
                     Exhibit Exhibit 2 Police Report Page 4 of 4
